DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Terminal Disclaimer
The terminal disclaimer filed on March 23, 2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of U.S. Patent No. 10,684,005 has been reviewed and is accepted.  The terminal disclaimer has been recorded.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-2, 4-10, and 12-15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Scribante et al (20160102825, cited by Applicant), Scribante hereinafter.
Regarding claim 1, Scribante discloses a lighting fixture (100, ¶ [39], fig. 1) comprising: a lighting surface (209) (fig. 2A); a lighting fixture frame (307 & 317, ¶ [68], fig. 3A) adjacent an edge of the lighting surface (209); a sealable compartment (see fig. 6B) within the lighting fixture frame (307 & 317); and a removable cover (213, ¶ [51]) for the sealable compartment.
claim 2, Scribante discloses a diffusing surface (305, ¶ [70], fig. 3A) parallel to and spaced apart from the lighting surface (209) by the lighting fixture frame (307 & 317), wherein the sealable compartment is accessible through an opening between the lighting surface (209) and the diffusing surface (305) (see figs. 3A & 6B), and wherein the opening is covered by the removable cover (213).
Regarding claim 4, Scribante discloses that the lighting surface (209) is a panel containing a plurality of light emitting diodes (LEDs) (¶ [56]).
Regarding claim 5, Scribante discloses that the lighting surface (209) comprises reflector surfaces (¶ [52]).
Regarding claim 6, Scribante discloses a power source or control circuitry (1425, ¶ [133], fig. 6B) for the lighting surface (209) within the sealable compartment, wherein the power source or control circuitry is accessible by removing the removable cover (213).
Regarding claim 7, Scribante discloses that the lighting surface (209) is permanently fixed to the fixture frame (fig. 6B).
Regarding claim 8, Scribante discloses that the sealable compartment is sealed against the removable cover (213) with a gasket (¶ [88]).
Regarding claim 9, Scribante discloses that the sealable compartment has a substantially consistent profile along at least one side of the lighting fixture (fig. 6B), and wherein the gasket is provided along the length of the side of the lighting fixture (¶ [88]).
Regarding claim 10, Scribante discloses that the substantially consistent profile includes a hook (303, ¶ [103], fig. 6D) for retaining a corresponding profile of the 
Regarding claim 12, Scribante discloses that the lighting fixture frame (307 & 317) has a substantially consistent profile and is provided along multiple sides of the lighting surface (209), forming a boundary of the fixture (see fig. 3C).
Regarding claim 13, Scribante discloses that the lighting fixture is configured to mate with a neighboring identical lighting fixture, thereby forming a system comprising a plurality of lighting fixtures (as understood from ¶ [51]).
Regarding claim 14, Scribante discloses that the sealable compartment further comprises mounting locations (215, ¶ [58], fig. 2B) for fixing the lighting fixture to a mounting element (201).
Regarding claim 15, Scribante discloses a diffusing assembly comprising the diffusing surface (305) and a diffusing frame (103, ¶ [39], fig. 1) for the diffusing surface (305), the diffusing frame comprising the removable cover (213).
Allowable Subject Matter
Claims 3, 11, and 16-20 are objected to as being dependent upon a rejected base claim, but would be allowable if at least one the limitations indicated below where included in the base claim.
Regarding claim 3, the references of Prior Art of record fails to teach or suggest the combination of the limitations as set forth in claim 3, and specifically comprising the limitation directed to the diffusing surface, lighting fixture frame, removable cover, and lighting surface form a sealed lighting cavity independent of the sealable compartment.

Regarding claim 16, the references of Prior Art of record fails to teach or suggest the combination of the limitations as set forth in claim 16, and specifically comprising the limitation directed to the diffusing assembly further comprising a second layer of material, wherein the diffusing surface is fixed at a first end of the diffusing frame and the second layer of material is fixed to the diffusing frame such that, when the removable panel is installed, the second layer of material is adjacent the lighting surface, and wherein the diffusing frame, the diffusing surface, and the second layer of material form a sealed diffusing chamber.
Regarding claim 17, the claim is allowable for the reasons given in claim 16 because of their dependency status from claim 16.
Regarding claim 18, the references of Prior Art of record fails to teach or suggest the combination of the limitations as set forth in claim 18, and specifically comprising the limitation directed to the sealable compartment or the removable cover further comprises a light pipe extending to an edge of the lighting fixture.
Regarding claim 19, the references of Prior Art of record fails to teach or suggest the combination of the limitations as set forth in claim 19, and specifically comprising the limitation directed to the removable cover slopes away from the lighting surface when sealing the sealable compartment and forms a return for the lighting fixture.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSE M. DIAZ whose telephone number is (571)272-9822.  The examiner can normally be reached on Monday-Friday 8:00-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Georgia Epps can be reached on (571) 272-2328.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 






/JOSE M DIAZ/Examiner, Art Unit 2879 



/GEORGIA Y EPPS/Supervisory Patent Examiner, Art Unit 2878